Exhibit 10.7

 

Notice of Grant of Award and

Restricted Stock Unit Agreement

  

Fair Isaac Corporation

ID: 94-1499887

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402

  

Name

Address

City State Zip

  

Award Number:

Plan:

Effective                     , you have been granted an award of
            Restricted Stock Units. These units are restricted until the vesting
date(s) shown below, at which time you will receive shares of Fair Isaac
Corporation (the “Company”) common stock.

The award will vest in increments on the date(s) shown below.

 

Shares

   Vesting Date      

By your signature below, you acknowledge that this award is granted under and
governed by the terms and conditions of the Company’s 2012 Long-Term Incentive
Plan (the “Plan”) and the Restricted Stock Unit Agreement, which are attached to
and made a part of this document.

 

 

  

 

   Date    Fair Isaac Corporation      

 

  

 

Name    Date   

                             Page 1 of 1

                             Date:

                             Time:



--------------------------------------------------------------------------------

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Director Restricted Stock Unit Award Agreement

Terms and Conditions*

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Units specified on the cover page of this Agreement, each representing the
right to receive one Share of the Company’s common stock. The Units granted to
you will be credited to an account in your name maintained by the Company or its
agent. This account shall be unfunded and maintained for book-keeping purposes
only, with the Units simply representing an unfunded and unsecured obligation of
the Company.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be assigned or transferred other than (i) a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan, (ii) pursuant to a qualified domestic relations order, or (iii) by gift to
any “family member” (as defined in General Instruction A.1(a)(5) to Form S-8
under the Securities Act of 1933). Following any such transfer, this Award and
the Units subject to this Award shall continue to be subject to the same terms
and conditions that were applicable to them immediately prior to the transfer.
The Units and the right you or your permitted transferee has to receive Shares
in settlement of the Units under this Agreement shall be subject to forfeiture
as provided in Section 4 of this Agreement until satisfaction of the vesting
conditions set forth in Section 3 of this Agreement.

 

3. Vesting of Units.

(a) Scheduled Vesting. If you remain a director of the Company or any of its
Affiliates continuously from the Grant Date specified on the cover page of this
Agreement, then the Units will vest in the numbers and on the dates specified in
the vesting schedule on the cover page of this Agreement.

(b) Accelerated Vesting. Vesting of the Units will be accelerated if your
Service to the Company or any Affiliate terminates because of your death or
Disability, as provided in Section 6(e)(2) of the Plan. Vesting will also be
accelerated under the circumstances described in Section 13(d) of the Plan or
upon a Change in Control and may be accelerated by action of the Committee in
accordance with Section 3(b)(2) of the Plan.

 

4. Service Requirement. Except as otherwise provided in accordance with
Section 3(b) of this Agreement, if you cease to be a director of the Company or
any of its Affiliates prior to the vesting date(s) specified on the cover page
of this Agreement, you will forfeit all unvested Units.

 

 

* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned to it in the Plan as the Plan currently exists or as it
is amended in the future.



--------------------------------------------------------------------------------

5. Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a short-term
deferral exception to Section 409A of the Code), cause to be issued and
delivered to you, or to your designated beneficiary or estate in the event of
your death, one Share in payment and settlement of each vested Unit. Delivery of
the Shares shall be effected by the electronic delivery of the Shares to a
brokerage account designated by you and acceptable to the Company, or by another
method provided by the Company, and shall be subject to compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units.

 

6. Withholding Taxes. You are responsible for paying any withholding taxes that
may be due as a result of the issuance of Shares pursuant to the settlement of
the Units. The Company will not withhold any taxes on your behalf

 

7. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5 of this Agreement.

 

8. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

9. Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

11. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.

 

3